            Case 1:21-cv-05843-RA Document 7 Filed 08/23/21 Page 1 of 2
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 08/23/2021


 BRAULIO E. RODRIGUEZ and
 FERNANDO HERNANDEZ,

                            Plaintiffs,
                                                              No. 21-CV-5843 (RA)
                       v.
                                                                      ORDER
 3 RIVERS EXPEDITED INC. and ROBERT
 ANTHONY SMALLWOOD,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

       In anticipation of the conference scheduled for Friday, August 27 at 3:30 pm, it is hereby:

       ORDERED that, by August 26, 2021, the parties submit a joint letter, not to exceed five

(5) pages, providing the following information in separate paragraphs:

       1.     A brief description of the nature of the action and the principal defenses
              thereto;

       2.     A brief explanation of why jurisdiction and venue lie in this Court. If any
              party is a corporation, the letter shall state both the place of incorporation
              and the principal place of business. If any party is a partnership, limited
              partnership, limited liability company or trust, the letter shall state the
              citizenship of each of the entity’s members, shareholders, partners and/or
              trustees;

       3.     A brief description of all contemplated and/or outstanding motions;

       4.     A brief description of any discovery that has already taken place, and/or that
              which will be necessary for the parties to engage in meaningful settlement
              negotiations;

       5.     A brief description of prior settlement discussions (without disclosing the
              parties’ offers or settlement positions) and the prospect of settlement;

       6.     The estimated length of trial; and
              Case 1:21-cv-05843-RA Document 7 Filed 08/23/21 Page 2 of 2




         7.      Any other information that the parties believe may assist the Court in
                 advancing the case to settlement or trial, including, but not limited to, a
                 description of any dispositive issue or novel issue raised by the case.

         FURTHER ORDERED that, by August 26, 2021, the parties jointly submit to the Court a

proposed case management plan and scheduling order. A template for the order is available at

https://nysd.uscourts.gov/hon-ronnie-abrams. The status letter and the proposed case

management plan should be filed electronically on ECF, consistent with the Court’s Electronic

Case Filing (ECF) Rules & Instructions, which were updated on April 1, 2020, and are available

at https://nysd.uscourts.gov/rules/ecf-related-instructions. Please consult my Individual Rules

and Practices with respect to communications with Chambers and related matters.

         As stated in the Court’s order dated July 9, 2021, the conference will be held remotely.

The parties shall use the dial-in information provided below to call into the conference: Call-in

Number: (888) 363-4749; Access Code: 1015508. This conference line is open to the public.

         SO ORDERED.

Dated:        August 23, 2021
              New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                     2
